Cassa RESicCOPRGDUGKK Ddcaneeniea Filed OWaa21 Page 1 oft

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee weer eee eee eee ee ee ee eee K
UNITED STATES OF AMERICA,

PROPOSED] ORDER

— Vv, —

20 Cr, 701 GK)

OMARI WILLIAMS,
Defendant,

wee eee ee a aaa ee ee x

ae
Fe gee Cas Cause Leeuw , of the o 2 (Cellet (fr & be.
' ae be : a ya Whey Cert, peter’ yz
Db’ ke | the Court her eby authorizes the U.S. M slats Service and the Essex County Department gore real 10:

a

of Corrections to use reasonable force necessary to remove the defendant, Omari Williams, from 7

his cell in the Essex County Correctional Facility to be arraigned, including arraigned remotely, in
this District, and thereafter for proceedings, including remote proceedings, in United States v.

Omari Williams, 20 Cr. 701 JGR).

Dated: New York, New York
January 2.2, 2021

Ab hebe

THEA ONORABLE JOHN G. KOELTL
oaean STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
